In Ficklen v. Shelby County Taxing Dist., 145 U.S. 1,36 L. Ed. 601, 12 S. Ct. 810, it was held that a resident citizen may be legally subjected to a tax, measured by his gross commissions, for the privilege of engaging in a business within the taxing state, which business consists of negotiating sales on behalf of principals residing in other states with respect to goods located in other states. There is no difference in principle whether the tax imposed upon a distributor is upon the volume of business or upon the amount of commissions earned by the distributor. The position of respondent is *Page 70 
analogous to that of appellant in Gwin, White  Prince, Inc. v.Henneford, 193 Wash. 451, 75 P.2d 1017.
The judgment should be reversed.